DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant is advised that should claim 3 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 4 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Deremer (US 3,103,256) in view of Jeong (KR 10-2009-0049201).
With respect to claim 1, Deremer teaches an air exhausting device (Fig.1) comprising an inlet pipe (Fig.1, Item 30) that couples an exhaust pipe of an engine to a muffler; an outlet pipe (Fig.1, Item 38) that is a path to discharge an exhaust gas inside the muffler to outside air; and the muffler divided into a plurality of chambers (Fig.1, Items 50, 58 and 56) by a separator (Fig.1, Items 42, 44 and 46), wherein the muffler is configured of a first expansion chamber (Fig.1, Item 50); a second expansion chamber (Fig.1, Item 58) with which the outlet pipe (Fig.1, Item 38) is communicated; and a third expansion chamber (Fig.1, Item 56), the inlet pipe (Fig.1, Item 30) is communicated with the first expansion chamber (Fig.1, Item 50), the outlet pipe (Fig.1, Item 38) is communicated with the second expansion chamber (Fig.1, Item 58), the second 
Nevertheless, Jeong teaches an air exhausting device (Fig.2) comprising an inlet pipe (Fig.2, Item 12) that couples an exhaust pipe of an engine to a muffler; an outlet pipe (Fig.2, Item 16) that is a path to discharge an exhaust gas inside the muffler to outside air; and the muffler divided into a plurality of chambers (Fig.2, Items C1 – C3) by a separator (Fig.2, Items P1 – P3), wherein the muffler is configured of a first expansion chamber (Fig.2, Item C4); a second expansion chamber (Fig.2, Item C2) with which the outlet pipe (Fig.2, Item 16) is communicated; and a third expansion chamber (Fig.2, Item C1), the inlet pipe (Fig.2, Item 12) is communicated with the first expansion chamber (Fig.2, Item C4), the outlet pipe (Fig.2, Item 16) is communicated with the second expansion chamber (Fig.2, Item C2), and wherein the first expansion chamber (Fig.2, Item C4) is communicated with the second expansion chamber (Fig.2, Item C2) via a first pipe (Fig.2, Item 14).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Jeong configuration with the Deremer design because it would improve the gas flow through the device by communicating all the chambers to the outlet pipe directly or via pipes; also, it would help tune the device to provide a predetermined acoustic performance as necessitated by the specific requirements of the particular application.


Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          March 20, 2021